Citation Nr: 0836798	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for residuals of a 
fracture of the left zygoma.  

6.  Entitlement to service connection for a left cheek scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, sleep apnea, 
hypertension, a low back disability, residuals of a fracture 
of the left zygoma, and a left cheek scar.  The veteran 
testified before the Board in August 2008.  

In an August 2008 statement, the veteran appears to have 
applied for service connection for the loss of all teeth.  
The Board refers that matter to the RO for appropriate 
action.     

The issues of entitlement to service connection for bilateral 
hearing loss, sleep apnea, hypertension, a low back 
disability, and residuals of a fracture of the left zygoma 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The evidence shows it is at least as likely as not that the 
veteran's current left cheek scar is the result of his active 
service.  


CONCLUSION OF LAW

The veteran's current left cheek scar was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's left cheek scar, however, is not a 
disability subject to presumptive service connection.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran's service medical records show that he was 
involved in an automobile accident in November 1966 when 
another car ran a red light and struck the car in which he 
was a passenger.  The veteran hit his head on the side window 
and was hospitalized for 16 days for a fracture of the left 
zygoma.  He received an open reduction and elevation of the 
left zygomatical complex.  On separation examination in 
January 1968, the veteran made no complaints regarding his 
left cheek, and his face and skin were found to have no 
abnormalities.  

On VA examination in February 2006, the examiner reviewed the 
entire claims file and noted that the veteran had fractured 
his left zygomatic process in a motor vehicle accident in 
1966.  The examiner further noted that the veteran had 
undergone a procedure where a balloon was inserted through 
his mouth in front of his upper left gum to gain entrance to 
the depressed proximal zygomatic bone.  The balloon was 
inflated to expand the zygoma and reset it.  There was a hose 
that was left in the incision site for drainage for two 
weeks.  Examination revealed a depressed area and scar in 
front of the left upper gum.  The scar was 1 centimeter wide 
and 1 centimeter long with lighter than normal discoloration.  
The examiner found that scar was due to the tube that had 
been inserted in the veteran's mouth to reset his depressed 
proximal zygomatic bone that had been fractured in the 
automobile accident.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2006 medical opinion from 
the VA examiner is probative because the VA examiner 
conducted a thorough examination and made a comprehensive 
review of the entire claims file.  This medical opinion 
relates the veteran's left cheek scar to the automobile 
accident in his period of active service, and there are no 
contrary medical opinions of record.  Therefore, the Board 
finds that service connection for a left cheek scar is 
warranted.  

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the left cheek scar was due to the 
veteran's accident during period of active service.  
Therefore, service connection for a left cheek scar must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a left cheek scar is granted.  


REMAND

Additional development is needed prior to further disposition 
of the remaining claims.  VA's duty to assist includes 
obtaining relevant records from a Federal department or 
agency, if available.  38 C.F.R. § 3.159(c)(2) (2007).  The 
veteran testified in a travel board hearing in August 2008 
that he had been awarded disability and was receiving Social 
Security Administration (SSA) benefits.  He reported that the 
SSA benefits had been granted primarily for his low back 
disability but that his other disabilities had been taken 
into account as well.  It does not appear that the associated 
treatment records from the Social Security Administration 
have yet been requested.  Because these records may be useful 
in deciding the veteran's claims, an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the veteran's bilateral hearing loss, the veteran 
claims that his hearing loss is the result of exposure to 
acoustic trauma in service or due to a head injury during 
service.  Post-service private medical records dated from 
January 2001 to January 2004 show that the veteran received 
intermittent treatment for bilateral hearing loss.  The 
pertinent question is whether his hearing loss is due to any 
inservice noise exposure service or head injury.  In order to 
make an accurate assessment of the veteran's entitlement to 
service connection for his disability, it is necessary to 
have a medical opinion discussing the relationship between 
his disability and service based upon a thorough review of 
the record.  The Board thus finds that such an examination 
and opinion is necessary in order to fairly decide the merits 
of the veteran's claim.

In regards to the veteran's sleep apnea and hypertension, the 
veteran contends that when he fractured his left zygoma in 
the automobile accident during service, his nose had also 
been injured.  He alleges that the injury to his nose led to 
his current sleep apnea and also asserts that his 
hypertension was caused by his sleep apnea.  In order to make 
an accurate assessment of the veteran's entitlement to 
service connection for his sleep apnea and hypertension, it 
is necessary to have a medical opinion based upon a thorough 
review of the record that determines whether his disabilities 
are related to service.  The Board thus finds that an 
examination and opinion addressing the etiology of these 
disorders is necessary in order to fairly decide the merits 
of the veteran's claims.  

With respect to the veteran's low back disability, the 
veteran contends that he injured his back in the motor 
vehicle accident in service.  Post-service private medical 
records dated from May 1999 to January 2004 show that the 
veteran received intermittent treatment for a low back 
disability that was due to work-related injuries he incurred 
in December 1998 and April 2000.  It remains unclear whether 
the veteran's current low back disability is related to 
service or his work injuries.  The Board thus finds that an 
examination and opinion addressing the etiology of this 
disorder is necessary in order to fairly decide the merits of 
the veteran's claim.  

Regarding the veteran's residuals of a fracture of the left 
zygoma, the February 2006 VA examination of the face did not 
include an x-ray of the veteran's left zygoma.  It remains 
unclear whether the veteran has a current disability related 
to the fracture of the left zygoma that he incurred in 
service.  The Board thus finds that an examination with an x-
ray of the left zygoma is necessary in order to fairly decide 
the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
was based.  
 
2.  Schedule the veteran for VA 
examinations regarding his claims.  If 
necessary, the examiners should 
reconcile the opinions with any other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiners for review and the 
examination reports should note that 
review.  The examiner's should 
determine the following:  

(a)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
bilateral hearing loss is due to 
noise exposure in service or to a 
November 1996 vehicle accident in 
service.  

(b)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
November 1966 motor vehicle accident 
in service led to the veteran's 
current sleep apnea. 

(c)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
November 1966 motor vehicle accident 
in service led to the veteran's 
current hypertension. 
 
(d)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability is 
etiologically related to a November 
1966 motor vehicle accident in 
service.  The examiner should 
discuss whether or not the low back 
disability is due to the veteran's 
December 1998 and April 2000 work 
injuries. 

(e)  The examiner should conduct a 
thorough examination of the 
veteran's left zygoma, including an 
x-ray, and provide an opinion as to 
whether there are any residuals of 
the veteran's fracture of the left 
zygoma.

3.  Then, readjudicate the claims for 
entitlement to service connection for 
bilateral hearing loss, sleep apnea, 
hypertension, a low back disability, 
and residuals of a fracture of the left 
zygoma.  If the decisions remain 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


